Citation Nr: 1145047	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO. 08-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disorder, variously diagnosed as lumbar strain and intervertebral disc syndrome of the lumbar spine. 

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral knee disorder. 

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left shoulder disorder. 

4. Entitlement to service connection for a back disorder, variously diagnosed as lumbar strain and intervertebral disc syndrome of the lumbar spine. 

5. Entitlement to service connection for a bilateral disorder.

6. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1992 and January 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in July 2011; a transcript of which is of record. 

The claim of service connection for a left shoulder disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC and is addressed in the REMAND section below. VA will notify the Veteran if further action is required on his part. 




FINDINGS OF FACT

1. The Veteran's claims of service connection for a low back disorder, a bilateral knee disorder, and a left shoulder disorder were denied by an unappealed rating decision in February 2005. 

2. The evidence received since the February 2005 rating decision is new evidence that relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

3. With resolution of the doubt in favor of the Veteran, the Veteran's low back disorder is etiologically related to service. 

4. With resolution of the doubt in favor of the Veteran, the Veteran's bilateral knee disorder is etiologically related to service.


CONCLUSIONS OF LAW

1. The February 2005 rating decision which denied entitlement to service connection for a low back disorder, a bilateral knee disorder, and a left shoulder disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the final February 2005 determination denying the Veteran's claim of entitlement to service connection for a low back disorder, a bilateral knee disorder, and a left shoulder disorder is new and material, and the Veteran's claim are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3. The criteria for a grant of service connection for a low back disorder are approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4. The criteria for a grant of service connection for a left knee disorder are approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

A February 2005 rating decision denied the Veteran's claims of entitlement to service connection for a low back disorder, bilateral knee disorders, and a left shoulder disorder. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the February 2005 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the February 2005 rating decision consisted of service treatment records and post-service medical records. The Veteran's claims were denied on the basis of the RO's determination that the Veteran's disorders were not the result of service. 

The evidence submitted in support of reopening the claims includes multiple treatment records, a September 2009 VA examination report, a May 2011 opinion finding that the Veteran's disorders are due to service, and the Veteran's testimony from a July 2011 Travel Board hearing, during which he testified regarding a continuity of symptomatology.  This evidence raises a reasonable possibility of substantiating the Veteran's claims. The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claims are reopened. 

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




Low back disorder

The Veteran contends that he has a low back disorder as a result of his active service. With resolution of the doubt in favor of the Veteran, the Board presently finds that the Veteran's low back disorder is due to his military service and his claim is granted. 

The Veteran's service entrance examination shows that the Veteran indicated "recurrent back pain" upon entrance into service with the US Marine Corps in August 1986. Although the notation was entered, the Veteran also then indicated that the symptom would manifest when running excessively and would then diminish when he would slow his pace. 

As it was relevant in the RO's determinations as to the claimed back disorder, the Board does not find that the August 1986 mention of back pain constitutes a recordation of a pre-existing disorder upon entrance into service, and the Veteran is then presumed by law to have been in sound physical condition. This finding is significant because a veteran is presumed in sound condition except for defects noted when examined and accepted for service. The Veteran's August 1986 mere mention of periodic back pain is a subjective report of a prior symptom and does not constitute evidence of a pre-existing disorder. Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b), and a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. Id. § 3.304(b)(1). Crowe v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304(b) (2010). 

While the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service, the Board finds no such clear and unmistakable evidence. The issue for resolution is therefore whether the Veteran has a back disorder that was caused by active military service. Kinnaman v. Principi, 4 Vet. App. 20 (1993). 



The Veteran's service treatment records from both his Marine Corps and Army tours of duty showed multiple reports of treatment for low back pain, variously diagnosed as mechanical low back pain, back strain, and suspected disc displacement. See reports, August 1986; 3 reports from August 1987, July 1988, August 1989, March 1990, June 1990, July 1991, December 1994, April 1995, October 1995, and April 1996. Although the Veteran was found to have a "normal" spine on separation examination in October 1992, prior to his discharge from the Marine Corps, approximately one year previously, he was sent to "back school." 
 
To the extent that it may have influenced RO adjudicators and for whatever reason, the Veteran clearly misrepresented his Marine Corps health history to gain entrance into the Army. During his Army pre-service entrance physical examination in August 1993, he responded in the negative to the inquiry as to whether he then had, or ever had, "recurrent back pain." 

The Veteran's post-service treatment records reflect treatment for low back pain. An August 2007 x-ray showed a suggestion of muscle spasm in the lumbar spine. Also in August 2007, the Veteran underwent a West Virginia disability determination examination. The examiner opined that the Veteran's chronic lower back pain is probably associated with degenerative arthritis and/or degenerative disk disease.  No opinion was offered as to the etiology of this disorder.

The Veteran underwent a VA examination in September 2009. The Veteran reported that he experienced low back pain during service and was diagnosed with a chronic lower back condition. Since his discharge from service, the pain has progressively worsened. After a physical examination, the examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine with disc space narrowing at L5-S1. The examiner opined that the Veteran's current back disorder was not caused by his active service. As a rationale, the examiner stated that while the Veteran was diagnosed with mechanical back spasm during service, mechanical back spasm is an acute and self-limited condition and the Veteran has no documented treatment for a back disorder after discharge from active service. Therefore, he concluded that his disorder is more likely due to a heavy-duty job after service as well as wear and tear leading to degeneration due to age.

The Veteran submitted an opinion from J.D., M.D., dated in May 2011. Dr. D. stated that the Veteran's service treatment records show multiple treatments for complaints of back pain during service, as well as injury to his back during service. He also noted that the Veteran had a current diagnosis of low back pain, paravertebral muscle strain and mechanical low back pain. Dr. J.D. opined that it is more likely than not that the Veteran's low back pain was a direct result of his military service. 

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in July 2011. His representative stated that while the Veteran reported "recurrent back pain" upon entrance into service, he did not have a low back disorder prior to service. The Veteran testified that while he occasionally experienced back pain while he participated in athletic activities, he was never treated for a back disorder prior to service. During service, he injured his back during an exercise with a foot locker. He was treated with medication and therapy. He further stated that although he continued to experience pain, he stopped seeking treatment during service due to teasing and pressure from his supervisors. Upon his departure from service, he first sought treatment for his back in 1997. 

The record demonstrates a continuity of symptomatology since shortly after his discharge from service. The Veteran's testimony is competent lay evidence, as it is evidence not requiring that the proponent have "specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno, 6 Vet. App. at 470; Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony. See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

When considered in the light of the Veteran's reports of a continuity of symptoms, treatment for low back pain during service, and the May 2011 opinion from Dr. J.D., the evidence is at least in equipoise. The Veteran's testimony as to onset is deemed facially credible and not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for a low back disorder.

Bilateral knee disorder

The Veteran contends that he has a bilateral knee disorder as a result of his active service. With resolution of the doubt in favor of the Veteran, the Veteran's bilateral knee disorder is due to service and his claim is granted. 

The Veteran was treated for complaints of bilateral knee pain during service. Direct trauma to the left knee and bilateral knee pain was noted in September 1987. Additionally, the Veteran was given multiple diagnoses, including strain, tendonitis, and patellofemoral pain syndrome. An October 1992 discharge examination report noted patella crepitus.

Post-service treatment records show that the Veteran was seen on several occasions with complaints of knee pain and was diagnosed with bilateral knee pain. A June 2000 x-ray showed minor abnormalities of the knees and a July 2001 MRI noted no abnormal meniscus or ligament signal, with minor abnormality. At an August 2007 disability determination examination, the examiner opined that the Veteran's knee pain is probably due to degenerative arthritis.  

The Veteran underwent a VA examination in September 2009. The Veteran reported that he injured his left knee during service and was treated with pain medication at that time. The Veteran denied a right knee disorder during service. Upon physical examination, the examiner found that the Veteran has no diagnosis of a left knee disorder and x-ray of the left knee was normal. No examination was performed of the right knee.

At a June 2010 VA pain consultation, the Veteran was diagnosed with right knee osteoarthritis, meniscus tear. No opinion was given as to the etiology of this disorder. 

In a May 2011 letter, Dr. J.D. stated that the Veteran was treated at least 11 times for left knee problems during service. Specifically, he was treated for patellar tenderness, swelling, pain, and complaints of the knee giving out. The Veteran has been diagnosed with patellofemoral pain syndrome, chondromalacia, and laxity of the lateral collateral ligaments. An examination showed posterolateral instability of a rotary nature. There was tenderness without effusion. Range of motion was to 100 degrees and the Veteran's strength was poor. 

With regard to the Veteran's right knee, Dr. J.D. noted that the Veteran had been treated at least seven times during his active service for patellar tenderness, muscle strain, and patellofemoral pain syndrome. An examination of the right knee showed obvious patellofemoral crepitus with no effusion, atrophy, or ligamentous laxity. The Veteran's range of motion was to 100 degrees. 

Dr. J.D. opined that the Veteran is seriously disabled due to his knee disorder. He further stated that the Veteran was very physically active during his period of service and sustained multiple injuries as a result. Therefore, he concluded that the Veteran's bilateral knee disorders are a direct result of his military service. 

At the July 2011 hearing, the Veteran testified that he was treated during service for pain, swelling, and laxity of his left knee. Additionally, he testified that he hyperextended his right knee during service. The Veteran stated that he has had pain and difficulty with both knees since service. 

When considered in the light of the Veteran's reports of a continuity of symptoms, treatment for bilateral knee disorders during service, and the May 2011 opinion from his physician, the evidence is at least in equipoise. The Veteran's testimony as to onset is deemed facially credible and not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for a bilateral knee disorder.


ORDER

As new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disorder has been submitted, the Veteran's claim is granted to this extent. 

As new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral knee disorder has been submitted, the Veteran's claim is granted to this extent. 

As new and material evidence sufficient to reopen a claim of entitlement to service connection for a left shoulder disorder has been submitted, the Veteran's claim is granted to this extent. 

Service connection for a low back disorder is granted. 

Service connection for a bilateral knee disorder is granted.


REMAND

The Veteran contends that he has a left shoulder disorder as a result of his active service. His service treatment records show treatment for a left shoulder injury in August 1990 and multiple complaints of shoulder pain in 1996. 

In the May 2011 letter, Dr. J.D. opined that the Veteran's left shoulder pain is due to his period of service; however no examination of the Veteran's left shoulder or diagnosis is contained within the letter. Additionally, while the Veteran underwent an examination of his right shoulder in September 2009, no examination of his left shoulder was performed at that time. 

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). A VA examination is necessary prior to adjudicating this claim. 
 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a left shoulder disorder that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
 
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiry:

Does the Veteran have a left shoulder disorder that is etiologically related to the complaints of left shoulder pain he experienced during service?

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for a left shoulder disorder to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



